 1
 2
 3
 4
 5
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                    CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12
     SHONTA CHARI WILLIAMS BARRE,          )    Case No. EDCV 18-00684-AS
13                                         )
                          Plaintiff,       )    MEMORANDUM OPINION AND
14                                         )
          v.                               )    ORDER OF REMAND
15                                         )
     NANCY A. BERRYHILL, Acting            )
16 Commissioner of Social                  )
     Security,                             )
17                                         )
                          Defendant.       )
18                                         )
19
                                          PROCEEDINGS
20
21
          On April 4, 2018, Plaintiff filed a Complaint seeking review of the
22
     denial    of   her    applications   for   Disability   Insurance   Benefits   and
23
     Supplemental Security Income.         (Docket Entry No. 1).    The parties have
24
     consented to proceed before the undersigned United States Magistrate
25
     Judge.    (Docket Entry Nos. 10-11).         On September 21, 2018, Defendant
26
     filed an Answer along with the Administrative Record (“AR”).             (Docket
27
     Entry Nos. 17-18).         On January 7, 2019, the parties filed a Joint
28
 1 Stipulation (“Joint Stip.”) setting forth their respective positions
 2 regarding Plaintiff’s claims.    (Docket Entry No. 21).
 3
 4       The Court has taken this matter under submission without oral
 5 argument.    See C.D. Cal. L.R. 7-15.
 6
 7
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
 8
 9       On May 29, 2014, Plaintiff, formerly employed as a medical biller,
10 a medical collector, and a financial counselor for a hospital (see AR
11 58-69, 303-04), filed an application for Disability Insurance Benefits,
12 alleging an inability to work because of a disabling condition since
13 November 6, 2006. (See AR 225-29). On May 29, 2014, Plaintiff filed an
14 application for Supplemental Security Income, alleging a disability
15 since April 6, 2010.      (See AR 230-35).   Plaintiff later amended her
16 alleged disability date to May 23, 2014.     (See AR 50-51).
17
18       On April 4, 2017, the Administrative Law Judge (“ALJ”), Robert
19 Lenzini, heard testimony from Plaintiff (represented by counsel) and
20 vocational expert Sandra Moore Fioretti. (See AR 50-98).         On July 5,
21 2017, the ALJ issued a decision denying Plaintiff’s applications. (See
22 AR 28-39).    After determining that Plaintiff had severe impairments –-
23 ”spondylitis of the cervicothoracic spine; degenerative disc disease of
24 the spine; carpal tunnel syndrome; and infraspinatus tendinosis of the
25 right shoulder” (AR 23)1 -- but did not have an impairment or combination
26 of impairments that met or equaled the severity of one of the listed
27
28       1
               The ALJ found that Plaintiff’s other impairments –-
     fibromyalgia, hypertension, migraines, and bilateral foot pain – were
     nonsevere. (AR 31).

                                        2
 1 impairments (AR 31-32), the ALJ found that Plaintiff had the residual
 2 functional capacity (“RFC”)2 to perform medium work3 with the following
 3 limitations: can push and pull with the left dominant upper extremity
 4 frequently; can reach overhead with the bilateral upper extremities
 5 frequently; can handle and finger with the bilateral hands frequently;
 6 can climb stairs and ramps frequently; can climb ladders, ropes and
 7 scaffolds occasionally; and can balance, stoop, kneel, crouch and crawl
 8 frequently. (AR 32-38). The ALJ then determined that Plaintiff was able
 9 to perform her past relevant work as an insurance clerk, medical record
10 coder and collections clerk as actually performed and as generally
11 performed in the national econcomy (AR 38) and therefore found that
12 Plaintiff was not disabled within the meaning of the Social Security
13 Act.       (AR 39).
14
15        Plaintiff requested that the Appeals Council review the ALJ’s
16 decision. (See AR 222, 323-27). The request was denied on February 7,
17 2018. (See AR 1-6).    Plaintiff now seeks judicial review of the ALJ’s
18 decision, which stands as the final decision of the Commissioner.     See
19 42 U.S.C. §§ 405(g), 1383(c).
20
21
22
23
24
25        2
               A Residual Functional Capacity is what a claimant can still do
26 despite existing exertional and nonexertional limitations.         See 20
     C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
27        3
               “Medium work involves lifting no more than 50 pounds at a time
28   with frequent lifting or carrying of objects weighing up to 25 pounds.”
     20 C.F.R. §§ 404.1567(c), 416.967(c).

                                        3
 1
                                        STANDARD OF REVIEW
 2
 3
            This Court reviews the Administration’s decision to determine if
 4
     it is free of legal error and supported by substantial evidence.                 See
 5
     Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).                “Substantial
 6
     evidence” is more than a mere scintilla, but less than a preponderance.
 7
     Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).               To determine
 8
     whether substantial evidence supports a finding, “a court must consider
 9
     the record as a whole, weighing both evidence that supports and evidence
10
     that       detracts   from   the   [Commissioner’s]    conclusion.”    Aukland   v.
11
     Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)(internal quotation
12
     omitted).       As a result, “[i]f the evidence can support either affirming
13
     or reversing the ALJ’s conclusion, [a court] may not substitute [its]
14
     judgment for that of the ALJ.”              Robbins v. Soc. Sec. Admin., 466 F.3d
15
     880, 882 (9th Cir. 2006).4
16
17
                                    PLAINTIFF’S CONTENTIONS
18
19
            Plaintiff alleges that the ALJ erred in assessing Plaintiff’s RFC
20
     by failing to properly consider: (1) the relevant medical evidence,
21
     including opinion evidence; and (2) Plaintiff’s subjective statements
22
     and testimony.        (See Joint Stip. at 4-10, 19-21).
23
24
     //
25
26          4
                    The    harmless      error     rule
                                               applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                                   4
 1
                                         DISCUSSION
 2
 3
          After consideration of the record as a whole, the Court finds that
 4
     Plaintiff’s   second   claim   of    error   warrants   a    remand   for   further
 5
     consideration.   Since the Court is remanding the matter based on a
 6
     Plaintiff’s   second   claim   of     error,   the   Court    will    not   address
 7
     Plaintiff’s first claim of error.
 8
 9 A.     The ALJ Did Not Properly Assess Plaintiff’s Testimony

10
11        Plaintiff asserts that the ALJ did not provide proper reasons for

12 finding that Plaintiff’s testimony about her symptoms and limitations
13 was not fully credible. (See Joint Stip. at 19-21). Defendant asserts
14 that the ALJ provided proper reasons for finding Plaintiff not
15 credible.    (See Joint Stip. at 21-25).

16
17        1.   Legal Standard

18
19        Where, as here, the ALJ finds that a claimant suffers from a

20 medically determinable physical or mental impairment that could
21 reasonably be expected to produce her alleged symptoms, the ALJ must
22 evaluate “the intensity and persistence of those symptoms to determine
23 the extent to which the symptoms limit an individual’s ability to
24 perform work-related activities for an adult . . . .” Soc. Sec. Ruling
                                       5
25 (“SSR”) 16-3p, 2017 WL 5180304, *3.
26        5
               SSR 16-3p, which superseded SSR 96-7p, is applicable to this
27   case, because SSR 16-3p, which became effective on March 28, 2016, was
     in effect at the time of the Appeal Council’s February 7, 2018 denial of
28   Plaintiff’s request for review. 20 C.F.R. § 404.1529, the regulation on
                                                               (continued...)

                                             5
 1
          A claimant initially must produce objective medical evidence
 2
     establishing a medical impairment reasonably likely to be the cause of
 3
     the subjective symptoms. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
 4
     1996); Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991).    Once a
 5
     claimant produces objective medical evidence of an underlying impairment
 6
     that could reasonably be expected to produce the pain or other symptoms
 7
     alleged, and there is no evidence of malingering, the ALJ may reject the
 8
     claimant’s testimony regarding the severity of his or her pain and
 9
     symptoms only by articulating specific, clear and convincing reasons for
10
     doing so.    Brown-Hunter   v.   Colvin, 798 F.3d 749, 755 (9th Cir.
11
     2015)(citing Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.
12
     2007)); see also Smolen, supra; Reddick v. Chater, 157 F.3d 715, 722
13
     (9th Cir. 1998); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th
14
     Cir. 1997). Because the ALJ does not cite to any evidence in the record
15
     of malingering, the “clear and      convincing” standard stated   above
16
     applies.
17
18
          Generalized, conclusory findings do not suffice.      See Moisa v.
19
     Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)(the ALJ’s credibility
20
     findings “must be sufficiently specific to allow a reviewing court to
21
     conclude the [ALJ] rejected [the] claimant’s testimony on permissible
22
     grounds and did not arbitrarily discredit the claimant’s testimony”)
23
     (citation and internal quotation marks omitted); Holohan v. Massanari,
24
     246 F.3d 1195, 1208 (9th Cir. 2001)(the ALJ must “specifically identify
25
     the testimony [the ALJ] finds not to be credible and must explain what
26
27
          5
28           (...continued)
     evaluating a claimant’s symptoms, including pain, has not changed.

                                         6
 1
     evidence undermines the testimony”); Smolen, 80 F.3d at 1284 (“The ALJ
 2
     must state specifically which symptom testimony is not credible and what
 3
     facts in the record lead to that conclusion.”).
 4
 5
          2.   Plaintiff’s Testimony
 6
 7
          Plaintiff gave the following testimony at the administrative
 8
     hearing (see AR 55-90):
 9
10             She is 45 years old, weighs 148 pounds, lives in a
          house, and is recently divorced.      She became a licensed
11        vocational nurse (a 2-year degree) and obtained a vocational
          certificate to work as a medical coder in 2001. From October
12        2016 to December 2016, she worked for United Healthcare
          Services, but she had to stop (based on her doctor’s advice)
13        after being hospitalized for spasms and pain in her hands
          and back caused by her fibromyalgia. For a short time in
14        2016, she worked on a self-employed basis (through a
          temporary agency) for a doctor but had to stop working
15        because she caould not afford the necessary medical
          equipment.    In October 2016, she settled a California
16        Worker’s Compensation claim (which she had filed based on
          swelling in her hands). From June 2014 to June 2015, she
17        received State Disability Benefits.     For almost 2 years,
          until May 23, 2014, she worked as a medical biller for
18        Hospital Business Services, where she submitted claims by
          typing and entering codes on forms, obtained medical records
19        from doctors, and verified insurance eligibility and benefits
          for patients.    Part of that job involved lifting/pushing
20        bills (40 to 50 pounds) two times a day and lifting reams of
          paper (25 pounds) throughout the day.        From 2011 until
21        2013, she worked as a medical biller for Vibra Hospital,
          doing the same things she did for Hospital Business Services.
22        In 2010 she worked as a medical biller/collector for
          Consolidated Healthcare, doing the same things she did for
23        Hospital Business Services and Vibra Hospital.       Prior to
          then, she worked as a medical biller/financial counselor at
24        Loma Linda Hospital, doing the same things but also
          registering patients and posting payments.      In 2007, she
25        worked for two temporary staffing agencies and did billing
          jobs. In 2004, she worked as a referral coordinator for BBI
26        Holding, where she sought authorizations from insurance
          companies to obtain medical equipment for patients and
27        entered payments into the system.      She also worked as a
          referral coordinator for GDI Medical, seeking authorizations
28        from insurance companies. In her medical biller and referral
          coordinator positions, she had to load reams of paper into

                                        7
 1
     the printer throughout the day and remove stacks of paper
 2   from the printer throughout the day. (See AR 55-71, 76-79).

 3        She is not able to work primarily because she cannot sit
     for very long (she can sit for approximately 30 minutes
 4   before feeling stabbing pain) and because of nerve damage in
     her hands (she cannot type or grasp a mouse). When she sits,
 5   her lumbar spine swells up. She experienced pain sitting at
     the hearing.     In May 2016, as part of her Worker’s
 6   Compensation case, she saw Dr. Aval, an agreed medical
     examiner, who found that her disability status was permanent
 7   and stationary based on her hands being at 3 percent ability
     due to nerve damage stemming from the cervical spine. Dr.
 8   Thokran, who performed a nerve conduction study, said they
     wanted to do surgery on her hands, but Plaintiff said she did
 9   not want surgery because “it’s going to defeat the purpose
     and my hands are still going to be messed up.”). Her back
10   issues (cervical spine and lumbar spine) limit her abilities
     to stand and walk (she can stand/walk for approximately 20 to
11   30 minutes). In the past 4 months she has had two incidents
     in which she had walked too much and her back went out,
12   resulting in her being taken to the hospital in an ambulance.
     She is not able to lift (more than 20 pounds) or grab things;
13   she has swelling and numbness in her hands (she drops a lot
     of dishes at home and is in the process of getting in-home
14   care).   She wears prescribed wrist splints to support her
     hands. Her neck and back are swollen, and pain radiates from
15   her neck to her shoulders, down her arms, and into her hands.
     Her neck pain and back pain are constant. She also is not
16   able to work because of fibromyalgia (diagnosed in 2007)
     which flares up twice a month, causes a throbbing pain in the
17   back of her neck and head and lower back, and makes her feel
     like her whole body is on fire. She also is not able to work
18   because of migraine headaches (starting in 2004, but
     diagnosed in 2007) which occur once a week, last an entire
19   day, cause nausea and vomiting, and cause her to stay out of
     the light. (See AR 72-88).
20        She takes pain medication (Tramadol, Gabapentin) and
21   Lidocaine patches for her back. The pain medication helps a
     little bit, so that she experiences back pain at a level of
22   7 out of 10. She used to take two medications (including
     Tramadol) for her fibromyalgia, but she stopped taking one of
23   them because of depression side effects. She used to take
     two medications (Tramadol and a dissolving medication) for
24   her migraine heaches, but she stopped taking the dissolving
     medication. (See AR 73-74, 82-84).
25        Although she has a driver’s license, she cannot grab the
26   steering wheel because of nerve damage in her hands. She had
     to drive to the hearing because she had no other option; she
27   drove slowly and carefully and had to place her wrist in an
     uncomfortable position. During the day, when not sitting,
28

                                   8
 1
        she lies on her side for about an hour or so and then stands
 2      up for about a minute to stretch. (See AR 57-58, 88-90).

 3
 4      3.   The ALJ’s Credibility Findings

 5
 6      After summarizing Plaintiff’s testimony (see AR 32)6, the ALJ made

 7 the following findings:
 8
 9      After careful consideration of the evidence, the undersigned

10      finds that the claimant’s medically determinable impairments

11      could reasonably be expected to produce the above-alleged

12      symptoms; however, the claimant’s statements concerning the

13      intensity, persistence and limiting effects of these symptoms

14      are not entirely consistent with the medical evidence and

15      other evidence in the record for the reasons explained in

16      this decision. Accordingly, these statements have been found

17      to affect the claimant’s ability to work only to the extent

18
19
20      6
             The ALJ wrote:
21      The undersigned considered all of the claimant’s subjective
        complaints, including statements from the administrative
22      hearing and disability reports (Exhibits 2D, 4E, 5E, 7E, and
        Testimony).    The claimant’s statements in the written
23      submissions mirror the subjective complaints from the
        claimant’s testimony. The claimant alleged that carpal tunnel
24      syndrome, degenerative disc disease, and infraspinatus
        tendinosis of the right shoulder limited her ability to work.
25      Specifically, the claimant asserted that the impairments
        caused symptoms such as muscle pain in the hand and back, back
26      spams with radiation to buttocks, back swelling, neck pain,
        and hand pain. The cliamant furuther noted that difficulty
27      with sitting, standing, walking, grasping, gripping, holding,
        and typing limited the claimant’s ability to work.         The
28      claimant asserted she was unable to work due to her alleged
        impairments. (AR 32-33).

                                      9
 1
     they     can    reasonably      be    accepted       as    consistent         with   the
 2
     objecctive medical and other evidence.
 3
 4
     The undersigned finds the claimant’s allegations concerning
 5
     the intensity, persistence, and limiting effects of her
 6
     symptoms        are    less    than       fully   persuasive          based    on    the
 7
     claimant’s treatment history.                     Although the claimant has
 8
     received treatment for the allegedly disabling impairments,
 9
     that treatment has been essentially routine and conservative
10
     in nature.            The lack of aggressive treatment or surgical
11
     intervention is inconsistent with the claimant’s alleged
12
     disabling impairments.
13
14
     More,     importantly,        the     persuasiveness           of    the   claimant’s
15
     allegations       regarding         the    severity       of    her    symptoms      and
16
     limitations       is     diminished        because    those         allegations      are
17
     greater than expected in light of the objective evidence or
18
     record, discussed below.                  The undersigned has reviewed and
19
     considered the complete medical history consistent with 20
20
     CFR 404.1512(d) and 416.912(d), including evidence from the
21
     period prior to the claimant’s alleged onset date (Exhibits
22
     1F   -   20F).         The    treatment      records       reveal      the    claimant
23
     received routine, conservative, and non-emergency treatment
24
     since     the    alleged      onset       date.      The       positive      objective
25
     clinical and diagnostic findings since the alleged onset date
26
     detailed below do not support more restrictive functional
27   limitations than those assessed herein.
28   (AR 33).

                                                 10
 1
          4.   The ALJ Failed to Provide Specific, Clear and Convincing
 2
               Reasons for Rejecting Plaintiff’s Subjective Symptom Testimony
 3
 4
          As set forth below, the ALJ failed to provide legally sufficient
 5
     reasons for discrediting Plaintiff’s testimony about the intensity,
 6
     persistence and limiting effects of her pain and symptoms.7
 7
 8
          First, the ALJ failed to “specifically identify ‘what testimony is
 9
     not credible and what evidence undermines [Plaintiff’s] complaints.’”
10
     Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (quoting Lester v.
11
     Chater, 81 F.3d 821, 834 (9th Cir. 1995)); see also Smolen, 80 F.3d at
12
     1284 (“The ALJ must state specifically what symptom testimony is not
13
     credible and what facts in the record lead to that conclusion”).
14
15
          Second, the ALJ did not properly discredit Plaintiff’s testimony
16
     based on the determination that Plaintiff had obtained only routine and
17
     conservative   treatment     for   her    impairments      (spondylitis   of   the
18
     cervicothoracic spine, degenerative disc disease of the spine, carpal
19
     tunnel syndrome, and infraspinatus tendinosis of the right shoulder).
20
     See Childress v. Colvin, 2014 WL 4629593, *12 (N.D. Cal. Sept. 16,
21
     2014)(“There   is   no   guiding   authority   on   what    exactly   constitutes
22
     ‘conservative’ or ‘routine’ treatment.”); Boitnott v. Colvin, 2016 WL
23
24        7
               The Court will not consider reasons for discounting
     Plaintiff’s subjective symptom testimony that were not given by the ALJ
25   in the decision (see Joint Stip. at 24-25). See Connett v. Barnhart,
     340 F.3d 871, 874 (9th Cir. 2003)(“We are constrained to review the
26   reasons the ALJ asserts.”; citing SEC v. Chenery Corp., 332 U.S. 194,
     196 (1947) and Pinto v. Massanari, 249 F.3d 840, 847-48 (9th Cir.
27   2001)); Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)(“We
     review only the reasons provided by the ALJ in the disability
28   determination and may not affirm the ALJ on a ground upon which he did
     not rely.”).

                                              11
 1
     362348, *4 (S.D. Cal. January 29, 2016)(explaining that “[t]here was no
 2
     medical testimony at the hearing or documentation in the medical record
 3
     that the prescribed medication constituted ‘conservative’ treatment of
 4
     [the plaintiff’s] conditions,” and that the ALJ “was not qualified to
 5
     draw his own inference regarding whether more aggressive courses of
 6
     treatments were available for Plaintiff’s conditions”). At the hearing,
 7
     the ALJ did not ask Plaintiff why the treatments for her impairments
 8
     were conservative, or why she had not obtained other kinds of treatments
 9
     for her impairments.       Moreover, the ALJ did not address Plaintiff’s
10
     testimony that (1) the prescribed medications for her back pain did not
11
     substantially reduce her pain, and (2) Dr. Thokran recommended surgery
12
     on Plaintiff’s hands which Plaintiff declined.            Moreover, although
13
     Plaintiff did not have surgery on her neck, as the ALJ noted (see AR 7),
14
     the record reflects that on November 8, 2016, Plaintiff did inquire into
15
     having neck surgery.   (See AR 525).       Finally, it is not clear that the
16
     treatments for Plaintiff’s impairments were conservative, and the record
17
     does not reflect the appropriateness or availability of more aggressive
18
     treatment options.     For her degenerative disc disease and cervical
19
     spondylosis,   Plaintiff    was   prescribed   Naproxen   and   Tramadol,   and
20
     received epidurals in her cervical spine (see AR 500, 527, 542); and for
21
     her carpal tunnel syndrome, Plaintiff was prescribed Naproxen and
22
     Tramadol, and was referred to a hand surgeon for consultation (see AR
23
     486, 491, 551, 610). See Lapeirre-Gutt v. Astrue, 382 Fed.Appx 662, 664
24
     (9th Cir. 2010)(treatment consisting of copious amounts of narcotics,
25
     occipital nerve blocks, and trigger point injections not conservative).
26
27
28

                                           12
 1
          Third, while the ALJ also found that there was a lack of objective
 2
     medical    evidence    supporting      Plaintiff’s      testimony        concerning      her
 3
     symptoms and limitations, this factor cannot, by itself, support an
 4
     adverse finding about Plaintiff’s testimony. See Trevizo v. Berryhill,
 5
     862 F.3d 987, 1001 (9th Cir. 2017)(once a claimant demonstrates medical
 6
     evidence of an underlying impairment, “an ALJ ‘may not disregard [a
 7
     claimant’s     testimony]      solely    because       it    is    not     substantiated
 8
     affirmatively by objective medical evidence.’”; quoting Robbins v. Soc.
 9
     Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)); Rollins v. Massanari,
10
     261 F.3d 853, 857 (9th Cir. 2001); Tidwell v. Apfel, 161 F.3d 599, 602
11
     (9th Cir. 1998); see also SSR 16-3p, 2017 WL 5180304, *7 (“We must
12
     consider    whether    an   individual’s        statements    about      the    intensity,
13
     persistence, and limiting effects of his or her symptoms are consistent
14
     with the medical signs and laboratory findings of record.... However,
15
     we will not disregard an individual’s statements about the intensity,
16
     persistence,    and    limiting    effects      of   symptoms     solely       because   the
17
     objective    medical    evidence    does     not     substantiate        the    degree    of
18
     impairment related-symptoms alleged by the individual.”).
19
20
          Because    the    Court   finds    that     the   the   ALJ   did     not    discount
21
     Plaintiff’s symptom testimony on legally permissible grounds, the Court
22
     is unable to defer to the ALJ’s credibility determination.                      Cf. Flaten
23
     v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464 (9th Cir.
24
     1995)(the court will defer to the ALJ’s credibility determinations when
25
     they are appropriately supported in the record by specific findings
26
     justifying that decision)(citations omitted).
27
28

                                                13
 1
     B.   Remand Is Warranted
 2
 3
          The decision whether to remand for further proceedings or order an
 4
     immediate award of benefits is within the district court’s discretion.
 5
     Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000).                      Where no
 6
     useful purpose would be served by further administrative proceedings,
 7
     or where the record has been fully developed, it is appropriate to
 8
     exercise this discretion to direct an immediate award of benefits.                 Id.
 9
     at 1179 (“[T]he decision of whether to remand for further proceedings
10
     turns upon the likely utility of such proceedings.”).                 However, where,
11
     as   here,    the    circumstances       of    the   case   suggest    that    further
12
     administrative review could remedy the Commissioner’s errors, remand is
13
     appropriate.        McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011);
14
     Harman v. Apfel, 211 F.3d at 1179-81.
15
16
          Since    the    ALJ   failed   to   properly     assess   Plaintiff’s     symptom
17
     testimony, remand is appropriate.              Because outstanding issues must be
18
     resolved before a determination of disability can be made, and “when the
19
     record as a whole creates serious doubt as to whether the [Plaintiff]
20
     is, in fact, disabled within the meaning of the Social Security Act,”
21
     further administrative proceedings would serve a useful purpose and
22
     remedy defects. Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir.
23
     2014)(citations omitted).8
24
          8
                  The Court has not reached any other issue raised by Plaintiff
25 except to determine that reversal with a directive for the immediate
   payment of benefits would not be appropriate at this time.
26 “[E]valuation of the record as a whole creates serious doubt that
     Plaintiff is in fact disabled.” See Garrison v. Colvin, 759 F.3d 995,
27 1021 (2014). Accordingly, the Court declines to rule on Plaintiff’s
   claim regarding the ALJ’s error in failing to properly consider the
28 relevant medical evidence, including opinion evidence, in assessing
                                                                            (continued...)

                                                   14
 1
                                      ORDER
 2
 3
          For the foregoing reasons, the decision of the Commissioner is
 4
     reversed, and the matter is remanded for further proceedings pursuant
 5
     to Sentence 4 of 42 U.S.C. § 405(g).
 6
 7
          LET JUDGMENT BE ENTERED ACCORDINGLY.
 8
 9
     DATED: February 27, 2019
10
11
                                                 /s/
12                                           ALKA SAGAR
                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27        8
             (...continued)
     Plaintiff’s RFC (see Joint Stip. at 4-10). Because this matter is being
28   remanded for further consideration, this issue should also be considered
     on remand.

                                       15
